Citation Nr: 1132302	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  99-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating higher than 10 percent for thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1990 to August 1991, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 10 percent disability rating for thrombophlebitis of the left leg.

This matter was previously before the Board in March 2006, when it was remanded for the RO to issue a statement of the case; in June 2008, when it was remanded for further development, specifically a new VA examination; and again in August 2010, when it was remanded to afford the Veteran an opportunity to appear at a Board hearing.  As the requested development was completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.   During the hearing, the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  38 C.F.R. § 20.1304(c) (2010).

The Board notes that the separate issue of increased disability rating for degenerative joint disease of the lumbar spine was remanded for further development in August 2010.  The Veteran is represented by Attorney Daniel Krasnegor on that issue, for which development does not appear to be completed; therefore, this issue is not presently before the Board and will be addressed in a future, separate decision.  BVA Directive 8430, section 14(a)(11) (Transmittal Sheet, May 17, 1999) ("If different representatives acted with respect to different issues, issue a separate decision for the issues addressed by each representative").



FINDING OF FACT

Throughout the appeals period, the Veteran's thrombophlebitis of the left leg has been characterized by persistent edema incompletely relieved by elevation; persistent stasis pigmentation or eczema has not been shown.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no higher, have been met, for thrombophlebitis of the left leg.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.104, Diagnostic Code 7121 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in January 2005, as well as specific information regarding provisions for the effective date of a claim and for the degree of disability assignable for the claim in a statement of the case issued in October 2007.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case in September 2008 and November 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on her behalf.  

The Veteran was afforded VA examinations in January 2005 and August 2008 in relation to her increased rating claim.  As shown below, the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The Board notes the statements by the Veteran at hearing that her thrombophlebitis has worsened since the August 2008 VA examination (which was conducted pursuant to the Board's June 2008 remand), as well as the argument by her representative that another VA examination is appropriate.  The Board acknowledges that the most recent examination of record is over two years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Moreover, based on the specific rating criteria related to the Veteran's service-connected disability at issue and the symptoms described by the Veteran at hearing, the Board finds that another VA examination, which would serve only to further delay adjudication of this matter, is not warranted.  The worsened symptoms described, while they pose difficulties for the Veteran, are not the type of symptoms considered in the rating criteria, such that confirmatory medical findings would not support an increased disability rating.  Thus, the Board considers the examinations of record adequate for rating purposes.

As there is no indication of the existence of any outstanding pertinent evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Principles of Evaluative Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  As the Veteran's symptoms at issue here are shown to be largely consistent throughout the appeals period, staged ratings are not warranted.

Post-phlebitic syndromes of any etiology are rated under Diagnostic Code 7121 as follows: A 10 percent rating is warranted for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  38 C.F.R. § 4.104.

Facts

The Veteran's thrombophlebitis of the left leg is currently rated as 10 percent disabling under Diagnostic Code 7121, with an assigned effective date in January 1999.  In December 2003, the Veteran filed a claim for an increased disability rating for this condition, asserting that her symptoms had worsened and she was experiencing increased pain and swelling and had a possible blood clot on her left foot which was still being evaluated.

In April 2004, the Veteran was seen for regular screening of her thrombophlebitis symptoms.  She reported continued left leg pain and said her leg sometimes was swollen and felt hot.  The swelling in her legs was reduced with elevation.  Follow-up Doppler imaging in July 2004 was read as normal.

On the January 2005 VA examination, the Veteran reported a diagnosis of deep vein thrombosis in 1993, for which she was originally treated with heparin and then switched to Coumadin.  Presently, she was on Coumadin therapy and had not had any subsequent blood clots since starting Coumadin.  She reported continuing episodes of swelling of her left ankle and pain in her left calf, with a pin-stick sensation, aching, and fatigue after prolonged standing.  She experienced some symptoms even at rest.  She noted she had to sit down after standing or walking more than 15 minutes and she did not do any recreational activities because of her leg symptoms.  She tended to sit with her feet propped up when she was not working.  On physical examination there was mild diffuse swelling of the left ankle, but no eczema or stasis pigmentation of the left leg.  There was no redness, warmth, or ulcerations, but she walked with a slight limp favoring her left side.

On the August 2008 VA examination, the Veteran reported occasional swelling, tingling, and giving way in her left leg due to post-phlebitic syndrome.  She was on chronic Coumadin therapy and the disease course since onset was noted to be "progressively worse."  There was no history of vascular trauma, neoplasm, aneurysm, or arteriovenous fistula.  There was a history of post-phlebitic syndrome in the left upper leg, with edema present on examination.  She was able to get partial relief of the edema with elevation of the leg; skin discoloration was observed, but was not of a persistent nature.  She experienced pain, which was not constant and was alleviated with rest; she also reported tingling after prolonged walking or standing.  Her symptoms were relieved by elevation or compression hosiery, and there was no ulceration, erythromelalgia, angioneurotic edema, or Raynaud's syndrome.  The examiner noted no redness, warmth, swelling, pain or other signs of deep vein thrombosis on the left thigh at the time of the examination, and contemporaneous Doppler vascular studies were normal.  

At the hearing in February 2011, the Veteran testified that she experienced swelling and pain in her legs on a regular basis and two months prior she had developed two knots in her leg.  She reported tingly feelings in her leg all the way to her toes and used support stockings and walked with the aid of a cane.  She had fallen four times in the past year, which she attributed to weakness in her leg, although she had not incurred any additional injuries.  Her symptoms were increased by walking or climbing stairs and relieved by a hot bath or shower.  She also used Vaseline for dryness and itchy skin and sometimes used a heating pad on her leg.  She stated that elevation did not completely relieve the swelling in her legs.  Her representative observed that the most recent examination was over two years old and the Veteran said she felt her symptoms had worsened some since the examination.

In a January 2011 letter submitted during the Board hearing, the Veteran's daughter wrote that her mother's health had been adversely affected by blood clots for more than 14 years, and continued to worsen.  She also indicated that the pain had forced her mother to enlist her help in household tasks such as washing dishes and doing laundry, as well as bathing.


Analysis

Based on the evidence set forth above, the Board finds that a 20 percent disability rating is the most appropriate for the Veteran's thrombophlebitis.  At the time of the Veteran's increased rating claim in 2003, she described increased swelling.  Both examinations also reflect persistent swelling, on a regular basis, which is not completely relieved by elevating her leg.  Her testimony at the Board hearing again noted that elevation of her leg was not fully satisfactory in relieving the swelling.  This is consistent with the rating criteria of Diagnostic Code 7121, "persistent edema, incompletely relieved by elevation, with or without beginning stasis pigmentation or eczema."  Therefore, a 20 percent disability rating for the entire appeals period is supported by the evidence.

Symptoms consistent with a still higher, i.e., 40 percent disability rating, are not shown and such a rating is not more nearly approximated.  38 C.F.R. § 4.7.  A 40 percent disability rating would require, in addition to the persistent edema shown, that the Veteran has persistent stasis pigmentation or eczema.  At present, neither stasis pigmentation nor eczema is shown on examination.  The findings of the August 2008 examination do indicate some skin discoloration which is not persistent in nature, and the Veteran's testimony indicated dryness and itching of the skin.  These symptoms are more consistent with the "beginning stasis pigmentation or eczema" described in the criteria for the 20 percent rating.  As noted above, the specific symptoms of worsening reported by the Veteran (falls due to weakness and knots in her legs) are not symptoms for which a higher disability rating would be assigned under the applicable diagnostic code or any other potentially applicable diagnostic code.  The evidence thus does not support such an increase at present.



Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, namely persistent edema incompletely relieved by elevation with beginning stasis pigmentation or eczema.  The rating criteria also provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  In any event, neither the Veteran nor her sister indicated that the symptoms of her left leg thrombophlebitis caused marked interference with employment, i.e., beyond that contemplated by the assigned 20 percent rating, or frequent hospitalization.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).





ORDER

A 20 percent disability rating, and no higher, for thrombophlebitis of the left leg is granted, subject to the laws and provisions governing the award of monetary benefits.




____________________________________________
J. Hager
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


